DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 – 16 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1 – 5 and 17 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Castro et al. (US 2011/0158852 A1; “Castro”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The subsequent rejection of dependent claims 6 – 9 and 19 under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2011/0158852 A1; “Castro”) in view of Dong et al. (WO 2016/019401 A1; “Dong”), claim 10 under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2011/0158852 A1; “Castro”) in view of  Dankbar et al. (EP 2542689 A1; “Dankbar”), and claim 18 under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2011/0158852 A1; “Castro”), have also been withdrawn. However, upon further consideration, new grounds of rejection are made in view of  Weber et al. (US 2016/0167047 A1; “Weber”) and Shieh et al. (US 6,361,958 B1; “Shieh”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weber et al. (US 2016/0167047 A1; “Weber”).
Regarding claim 1, Weber teaches a microfluidic flow cell apparatus structure  (paragraph [0033]; figures 1 – 3) comprising:
a top portion and a bottom portion which are intermateable (e.g., a substrate 1 and top film 4; paragraph [0034]) to form at least one meander-shaped flow channel (channel 9; figure 3; paragraph [0030]) for conducting the fluid through the flow cell, wherein said meander-shaped flow channel is defined by a plurality of spaced interior wall portions alternatingly extending from opposite sides of the flow cell, wherein the flow channel comprises at least one surface which is coated with molecules having affinity for the target particles or cells (functionalization or application of the dry reagent 5 to the carrier surface (carrier part 8) within the channel 9 implies that antibodies are immobilized on a surface within channel 9; paragraphs [0030], [0045] and [0046]; figure 3), characterized in that one or more of the interior wall portions comprises at least one opening to allow a portion of a fluid stream flowing along the flow channel to traverse said wall portion (figure 3 shows a channel opening at the upper left of the apparatus and at the lower right of the apparatus).
Claim(s) 1 – 5 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shieh et al. (US 6,361,958 B1; “Shieh”).
Regarding claim 1, Shieh teaches a microfluidic flow cell apparatus structure  (chip 30; figure 6) comprising:
a top portion and a bottom portion which are intermateable (e.g., the disclosed microfluidic apparatus may be made by embossing technology which typically utilizes multilayers; col. 3, lines 5 – 9) to form at least one meander-shaped flow channel (recirculating channel 34; figure 6; meander-shaped is also equivalent to a serpentine-shaped channel; claim 2) for conducting the fluid through the flow cell, wherein said meander-shaped flow channel is defined by a plurality of spaced interior wall portions alternatingly extending from opposite sides of the flow cell, wherein the flow channel comprises at least one surface which is coated with molecules having affinity for the target particles or cells (channel 34 as discrete areas with specific binding substances 32; figure 6; col. 3, line 66 – col. 4, line 27; the binding substances can be DNA probe sites or DNA/DNA, DNA/RNA and RNA/RNA complementary binding pairs; col. 1, line 64 – 67, col. 2, lines 30 – 54; col. 3, lines 22, line 34; col. 4, lines 1 – 27; claims 1, 7 and 14 – 20), characterized in that one or more of the interior wall portions comprises at least one opening to allow a portion of a fluid stream flowing along the flow channel to traverse said wall portion (figure 6 shows a channel opening at the lower left of the apparatus and at the lower right connecting to valve 34 of the apparatus).
Regarding claims 2 and 17, Shieh teaches wherein the flow cell has a plurality of flow channels (col. 2, lines 59 – 61; col. 3, lines 14 – 17; claim 4).
Regarding claim 3, Shieh teaches wherein the flow cell consists of glass, plastic or silicon (col. 3, lines 18 – 23; claim 5).
Regarding claim 4, Shieh teaches wherein the coating comprises antibodies (claim 19; col. 2, lines 1 – 12).
Regarding claim 5, Shieh teaches wherein the flow cell comprises at least one inlet and at least one outlet (figure 6 shows a channel opening at the lower left of the apparatus and at the lower right connecting to valve 34 of the apparatus; see also claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 – 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 6,361,958 B1; “Shieh”) in view of Dong et al. (WO 2016/019401 A1; “Dong”).
Regarding claims 6 – 9 and 19, Shieh does not teach the specific recited dimensions. Shieh does teach that the microfluidic channels are generally less than 200 microns and the channels may have any shape (col. 3, lines 5 – 17). Dong teaches a related microfluidic apparatus with the approximate recited dimensions (e.g., claim 26). Furthermore, changing the size and dimension of the flow cell would have been within the ambit of a person of ordinary skill in the art depending upon the application. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizing of the dimensions of the disclosed apparatus and its various components depending on the application and design considerations, such as for supporting pumping of the microfluidic system (See Shieh: col. 3, lines 5 – 17). 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 6,361,958 B1; “Shieh”) in view of Dankbar et al. (EP 2542689 A1; “Dankbar”).
Regarding claim 10, Shieh does not specifically teach the microfluidic flow cell according to claim 1, in which the flow cell is fluidly connected to a vertically oriented filtration cartridge, said filtration cartridge comprising a funnel-shaped receptacle which comprises a filter element in the top section of the receptacle that is connected to a waste conduit, and said filtration cartridge further comprising an inlet for conducting a fluid sample into said funnel-shaped receptacle. However, having a cartridge filter upstream a microfluidic flow cell is well known in the art as evidenced by Dankbar (e.g., ¶¶13 – 16, 24, 33, 34, 39, 42 and 68; claim 1; figures 5 – 9). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the flow cell is fluidly connected to a vertically oriented filtration cartridge, said filtration cartridge comprising a funnel-shaped receptacle which comprises a filter element in the top section of the receptacle that is connected to a waste conduit, and said filtration cartridge further comprising an inlet for conducting a fluid sample into said funnel-shaped receptacle in order to facilitate effective fluid sample filtering. 
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 6,361,958 B1; “Shieh”) in view of  Allen et al. (US 2018/0106805 A1; “Allen”).
Regarding claim 18, Shieh does not specifically teach wherein the coating comprises antibodies or aptamers that specifically bind to tumor cells.
However, Allen does teach the incorporation of immobilized antibodies in a related microfluidic device for isolating tumor cells for analysis (paragraph [0097]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the coating comprises antibodies that specifically bind to tumor cells in order to isolate the cells for analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796